IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FLO-RONKE INC D/B/A                  NOT FINAL UNTIL TIME EXPIRES TO
AMAZING GRACE ASSISTED               FILE MOTION FOR REHEARING AND
LIVING FACILITY,                     DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-2063
                                     CORRECTED PAGES: pg 1
v.                                   CORRECTION IS UNDERLINED IN RED
                                     MAILED: June 2, 2015
                                     BY: NMS
STATE OF FLORIDA,
AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Appellee.

_____________________________/

Opinion filed June 1, 2015.

An appeal from an order of the State of Florida, Agency for Health Care
Administration.

Rawsi Williams, Miami, for Appellant.

Tracy L. George, Chief Appellate Counsel, and Cynthia L. Hain, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

RAY, SWANSON, and MAKAR, JJ., CONCUR.